DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Applicant’s response with amendment filed on 2/16/21.
Response to Arguments
Applicant’s arguments with respect to claims 2-9, 14-15, 17-18, 25-26, 28-29 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP 2014-222331 to Asobe et al.
 	Asobe discloses the following.
 	Claim 2.    (Currently Amended) A photonic device comprising: a photonic waveguiding layer 101,102,103 with in-plane light propagation: and a cladding .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5-8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102011119660 to Jager et al, and further in view of “Properties of AlScN thin films for hybrid BAW/SAW resonator fabrication” to Pashchenko et al (2017 Joint Conference of the European Frequency and Time Forum and IEEE International Frequency Control Symposium). 
Jager shows a photonic device comprising a waveguide WL and a cladding layer of piezoelectric layer (PL).  Jager does not shows a material comprising Ali-xScxN material where 0 < x ≤0.45.  Pashchenko shows a general teaching of utilizing a material comprising Ali-xScxN material where 0 < x ≤ 0.45 for the purpose of a high effective electromechanical coupling constant.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Jager’s device to include the material comprising Ali-xScxN material where 0 < x ≤ 0.45 for the purpose of providing a high effective electromechanical coupling  of the device.  It is clear this would improve the device.  Re claim 7, note that the variable y= 0 satisfies the claimed formula.
Claims 4, 8, 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-222331 to Asobe et al in view of USPUB 2011/0002352 to Takiguchi.
 	Asobe discloses every aspect of claimed invention except for the photonic waveguiding layer which is a material comprising a material comprising AlyGa1-yN where A1 is Aluminum. Ga is Gallium, N is Nitrogen and where 0≤x≤0.45.
Takiguchi shows a general teaching of utilizing a photonic waveguiding layer which is a material comprising a material comprising AlyGa1-yN where Al is Aluminum. Ga is Gallium, N is Nitrogen and where 0≤y≤1 (see ¶0102).  It would have been obvious to the ordinary skilled person in the art at the time the invention .  
 	Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takiguchi in view of “Properties of AlScN thin films for hybrid BAW/SAW resonator fabrication” to Pashchenko et al (2017 Joint Conference of the European Frequency and Time Forum and IEEE International Frequency Control Symposium). 
 	Takiguchi shows a quantum well photonic waveguiding layer with in-plane light propagation comprising: a Group III-N material.  Takiguchi does not show the claimed cladding material.  Pashchenko shows a general teaching of utilizing a material comprising Ali-xScxN material where 0 < x ≤ 0.45 for the purpose of a high effective electromechanical coupling constant.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Takiguchi’s device to include the material comprising Ali-xScxN material where 0 < x ≤ 0.45 for the purpose of providing a high effective electromechanical coupling  of the device.  It is clear this would improve the deivce.
Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPAT 6,424,669 to Jiang et al in view of “Properties of AlScN thin films for hybrid BAW/SAW resonator fabrication” to Pashchenko et al (2017 Joint Conference of the European Frequency and Time Forum and IEEE International Frequency Control Symposium). 
 	Jiang shows a quantum well photonic waveguiding layer with in-plane light propagation comprising: a Group III-N material (see column 7, lines 1-26) with DBR.  Jiang does not show the claimed DBR material.  Pashchenko shows a general teaching of utilizing a material comprising Ali-xScxN material where 0 < x ≤ 0.45 for the purpose of a high effective electromechanical coupling constant.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Jiang’s device to include the material comprising Ali-xScxN material where 0 < x ≤ 0.45 for the purpose of providing a high effective electromechanical coupling  of the device.  It is clear this would improve the deivce.
	
Allowable Subject Matter
Claims 14-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest a photonic device comprising all the specific elements with the specific combination as set forth in claims.


	   Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883